Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 20 March 2020, 10 August 2020, 05 November 2020, 21 January 2021, and 03 May 2021 have been considered by the Examiner. 

Claim Objections
3. 	Claims 1, 17, 27, 30, and 34 objected to because of the following informalities:  
Claims 1, 17, 27, 30, and 34 contain minor typographical and grammatical errors.
Claim 1, line 22: The Examiner suggests changing “tip section” to “a tip section.” 
Claim 17, line 18: The Examiner suggests changing “tip section” to “a tip section.” 
Claim 27, line 22: The Examiner suggests changing “tip section” to “a tip section.”
Claim 30, line 27: The Examiner suggests changing “tip section” to “a tip section.” 
Claim 34, line 19: The Examiner suggests changing “tip section” to “a tip section.” 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the tapered portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tapered portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the tapered portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claim 1, 13, 15, 27, 30, 33-37 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Chen et al. (US 2017/0209689 A1).

a base defining a longitudinal axis of the fixation component (base 701 which defines a longitudinal axis 7 [FIG. 6A, FIG. 6C, 0043-0044]), wherein the base is fixedly attached to the IMD ([0004]) having a proximal end and a distal end aligned along the longitudinal axis (base 701 shows a proximal and distal end [FIG. 6A, FIG. 6C]); and
 a plurality of tines extending from the base and being spaced apart from one another (tines 703 [0042, FIG. 6A]), each tine of the plurality of tines comprising: 
a proximal portion (the proximal portion of tine 703 starts at element (d1) [0043-0044, FIG. 6A, see annotated figure below]) comprising: 
a proximal section fixedly attached to the base and extending from the base in a first direction (proximal portion of the tine 703 fixedly attached at the base 701 and extends in a first direction d1 [0044, FIG. 6A, see annotated figure below]); 
a first curved section defining a first deformable pre-formed curvature and extending from the proximal section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The portions 73 of tines 703 have a first pre-formed curvature that extends from the proximal section laterally and outward from the longitudinal axis 7 [0044-0045, FIG. 6A-6B]); 
a first straight section extending from the first curved section laterally, outward from the longitudinal axis in a second direction (the embodiment of figure 6A demonstrates the second direction (d2) having a straight portion 75-P that extends from the curved section 73 of tine 703 and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure below]); and

 a distal portion (see section 75 of the tine 703 [0045, FIG. 6A]) comprising: 
a second straight section extending from the second curved section in a third direction oriented generally opposite the first direction (the second straight section is 75-HS which extends from the curved section 75-HRp in a third direction that is opposite from the first direction (d1) [FIG. 6A, 0045, see annotated figure below]); 
a third curved section defining a third deformable pre-formed curvature and extending from the second straight section (the third curved section is 75-HRd extends from the second straight section 75-HS [FIG. 6A, 0045, see annotated figure below]); and
 a tip section extending from the third curved section toward the longitudinal axis and terminating in a free distal end (tip section 75-T which extends from the third curved section 75-HRd toward the longitudinal axis 7 and terminates at a free distal end 752 [FIG. 6A, 0045, see annotated figure below]).

    PNG
    media_image1.png
    1033
    942
    media_image1.png
    Greyscale


Regarding claim 13, Chen teaches the fixation component of claim 1. Chen teaches wherein the first straight section and second straight section comprises a tapered portion comprising a width of less than about 0.762 millimeters (see the tapering width w1 and w2 along the length of the tine 703 [0046, FIG. 6D]. The tapering 
Regarding claim 15, Chen teaches wherein the tapered portion comprises a change in a width of the tine of at least about 0.127 mm (the tapered width w1 has a width of 0.30 inches which can be converted to 0.762 mm, meanwhile the tapered width w2 has a width of 0.016 inches which can be converted to 0.406 mm [FIG. 6D, 0046]. The change in width from w1 to w2 is about 0.356 mm which is greater than 0.127 mm [FIG. 6D]). 
Regarding claim 27, Chen teaches an implantable medical device (IMD) ([abstract]) comprising:
 a housing extending along a longitudinal axis from a proximal end to a distal end (see housing 205 and longitudinal axis 2 on figure 2A [0030]);
 an electrode mounted in proximity to the distal end of the housing (see electrode 206 on figure 2A [0027]); and 
a fixation component (fixation component 300/700 which forms the fixation mechanism 30 [0030, FIG. 2A, FIG. 3A]) comprising a base in proximity to the distal end of the housing (base 301 which is mounted around the distal end 202 of device housing 205 [0030, FIG. 2A, FIG. 3A-3B]) and a plurality of tines fixedly attached spaced from one another around a perimeter of the distal end of the housing (see tines 303 / 703 [0028, 0030, 0042, FIG. 2A, FIG. 3A, FIG. 6A]), each tine of the plurality of tines comprising:

a proximal section fixedly attached to the base and extending from the base in a first direction (proximal portion of the tine 703 fixedly attached at the base 701 and extends in a first direction d1 [0044, FIG. 6A, see annotated figure above]); 
a first curved section defining a first deformable pre-formed curvature and extending from the proximal section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The portions 73 of tines 703 have a first pre-formed curvature that extends from the proximal section laterally and outward from the longitudinal axis 7 [0044-0045, FIG. 6A-6B]); 
a first straight section extending from the first curved section laterally, outward from the longitudinal axis in a second direction (the embodiment of figure 6A demonstrates the second direction (d2) having a straight portion 75-P that extends from the curved section 73 of tine 703 and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure above]); and
 a second curved section defining a second deformable pre-formed curvature and extending from the first straight section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The embodiment of figure 6A demonstrates the section 75-HRp of the tine 703 to have a preformed curvature that extends from the first straight section 75-P laterally and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure above]); and
 a distal portion (see section 75 of the tine 703 [0045, FIG. 6A]) comprising: 

a third curved section defining a third deformable pre-formed curvature and extending from the second straight section; (the third curved section is 75-HRd extends from the second straight section 75-HS [FIG. 6A, 0045, see annotated figure above]) and
 a tip section extending from the third curved section toward the longitudinal axis and terminating in a free distal end (tip section 75-T which extends from the third curved section 75-HRd toward the longitudinal axis 7 and terminates at a free distal end 752 [FIG. 6A, 0045, see annotated figure above]).
Regarding claim 30, Chen teaches a medical device system comprising: an implantable medical device (IMD) ([abstract]) comprising: 
a housing extending along a longitudinal axis from a proximal end to a distal end (see housing 205 and longitudinal axis 2 on figure 2A [0030]);
 an electrode mounted in proximity to the distal end of the housing (see electrode 206 on figure 2A [0027]); and 
a fixation component (fixation component 300 which forms the fixation mechanism 30 [0030, FIG. 2A, FIG. 3A]) comprising a base in proximity to the distal end of the housing (base 301 which is mounted around the distal end 202 of device housing 205 [0030, FIG. 2A, FIG. 3A-3B]) and a plurality of tines fixedly attached spaced from 
a delivery tool comprising a tubular sidewall that defines a lumen into which the IMD may be loaded (delivery tool 400 comprising a tubular sidewall 432 that defines lumen 435 in which the device is loaded into [0036, claim 1, FIG. 4]), wherein the lumen having a distal opening through which the IMD may be deployed (lumen distal opening 403 [0036, FIG. 4]), wherein each tine of the plurality of tines comprises: 
a proximal portion (the proximal portion of tine 703 starts at element (d1) [0043-0044, FIG. 6A, see annotated figure above]) comprising: 
a proximal section fixedly attached to the base and extending from the base in a first direction (proximal portion of the tine 703 fixedly attached at the base 701 and extends in a first direction d1 [0044, FIG. 6A, see annotated figure above]); 
a first curved section defining a first deformable pre-formed curvature and extending from the proximal section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The portions 73 of tines 703 have a first pre-formed curvature that extends from the proximal section laterally and outward from the longitudinal axis 7 [0044-0045, FIG. 6A-6B]); 
a first straight section extending from the first curved section laterally, outward from the longitudinal axis in a second direction (the embodiment of figure 6A demonstrates the second direction (d2) having a straight portion 75-P that extends from the curved section 73 of tine 703 and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure above]); and

 a distal portion (see section 75 of the tine 703 [0045, FIG. 6A]) comprising: 
a second straight section extending from the second curved section in a third direction oriented generally opposite the first direction (the second straight section is 75-HS which extends from the curved section 75-HRp in a third direction that is opposite from the first direction (d1) [FIG. 6A, 0045, see annotated figure above]); 
a third curved section defining a third deformable pre-formed curvature and extending from the second straight section; (the third curved section is 75-HRd extends from the second straight section 75-HS [FIG. 6A, 0045, see annotated figure above]) and
 a tip section extending from the third curved section toward the longitudinal axis and terminating in a free distal end (tip section 75-T which extends from the third curved section 75-HRd toward the longitudinal axis 7 and terminates at a free distal end 752 [FIG. 6A, 0045, see annotated figure above]).
Regarding claim 33, Chen teaches when the IMD is loaded within the lumen of the delivery tool, the free distal end of each tine of the fixation component engages an inner surface of the tubular sidewall in proximity to the distal opening of the delivery tool 
each tip section extends away from the longitudinal axis at an acute angle in a range from about 45 degrees to about 75 degrees for deployment of the corresponding free distal end out from the distal opening ([0005]); and 
upon deployment, each tip section rotates away from the longitudinal axis to approach an angle of about 90 degrees relative to the longitudinal axis in response to an initial release of the spring loaded configuration of at least the first curved section ([0005]).
Regarding claim 34, Chen teaches a method of forming a fixation component 700 for an IMD ([abstract]) comprising: 
forming a base defining a longitudinal axis of the fixation component (base 701 which defines a longitudinal axis 7 [FIG. 6A, FIG. 6C, 0043-0044]); and
 forming a plurality of tines extending from the base and being spaced apart from one another (tines 703 [0042, FIG. 6A]), each tine of the plurality of tines comprising: 
a proximal portion (the proximal portion of tine 703 starts at element (d1) [0043-0044, FIG. 6A, see annotated figure below]) comprising: 
a proximal section fixedly attached to the base and extending from the base in a first direction (proximal portion of the tine 703 fixedly attached at the base 701 and extends in a first direction d1 [0044, FIG. 6A, see annotated figure below]); 
a first curved section defining a first deformable pre-formed curvature and extending from the proximal section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The portions 73 of tines 703 have a first pre-formed 
a first straight section extending from the first curved section laterally, outward from the longitudinal axis in a second direction (the embodiment of figure 6A demonstrates the second direction (d2) having a straight portion 75-P that extends from the curved section 73 of tine 703 and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure below]); and
 a second curved section defining a second deformable pre-formed curvature and extending from the first straight section laterally, outward from the longitudinal axis (the tines 703 are deformable [0043]. The embodiment of figure 6A demonstrates the section 75-HRp of the tine 703 to have a preformed curvature that extends from the first straight section 75-P laterally and outward from the longitudinal axis 7 [FIG. 6A, 0044-0045, see annotated figure below]); and
 a distal portion (see section 75 of the tine 703 [0045, FIG. 6A]) comprising: 
a second straight section extending from the second curved section in a third direction oriented generally opposite the first direction (the second straight section is 75-HS which extends from the curved section 75-HRp in a third direction that is opposite from the first direction (d1) [FIG. 6A, 0045, see annotated figure below]); 
a third curved section defining a third deformable pre-formed curvature and extending from the second straight section (the third curved section is 75-HRd extends from the second straight section 75-HS [FIG. 6A, 0045, see annotated figure below]); and

Regarding claim 35, Chen teaches wherein the base and the plurality of tines are integrally formed from a tube by removing material from the tube to define the base and the plurality of tines ([0031, 0043]).
Regarding claim 36, Chen teaches wherein forming the plurality of tines comprises: 
bending each tine of the plurality of tines to define the first curved section, the second curved section, and the third curved section (the curved sections on the tines 703 are formed through bending [0043, FIG. 6A]); 
and heat treating the bent plurality of tines to cause the plurality of tines to hold the bent configuration (heat treatment is performed to hold the bent configuration [0043, FIG. 6A]).  
Regarding claim 37, Chen teaches wherein the method comprises forming one or more tapers on one or more tines of the plurality of tines ([0046]).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claim 2, 4-12, 14, 17-26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
Regarding claim 2, Chen teaches the fixation component of claim 1, wherein the proximal portion is configured to have a deflection stiffness (Applicant defines on paragraph [0034] of the specification that the deflection stiffness is the resistance to force applied when the fixation component is engaged with the tissue at the target site. Similarly, Chen teaches a “sufficient” structural stiffness or resistance for the tines 303 to engage the tissue for the fixation of the device 20 at an implant site when deployed by the delivery tool 400 ([0032, 0043]). 
Chen does not explicitly teach wherein the deflection stiffness is less than about 0.6 Newtons (N). However the Examiner respectfully submits that a person having ordinary skill in the art may have found the deflection stiffness of less than 0.6 N as being “obvious to try”. Chen teaches that a decreased stiffness level of the tines will 
Regarding claim 4, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the first curved section, when in an undeformed configuration, is defined by a radius of the first deformable pre-formed curvature within a range from about 1.524 millimeters (mm) to about 2.032 mm. However, Chen teaches wherein the second curved section, when in an undeformed configuration, is defined by a radius of about 0.05 inches or 0.04 inches (sections 35-H or 75-HRp have curvature radiuses of 0.05 and 0.04 inches respectively, which can be further converted to 1.27 millimeters and 1.016 millimeters [0034, 0045, FIG. 3A, FIG. 6A]). The Examiner respectfully submits that Chen’s radiuses within the embodiments of figures 3A and 6A are close to Applicant’s claimed radius of 1.524 mm to about 2.032 mm, and therefore a prima facie case of obviousness exist. Based on the approaching range, the Examiner further submits that a person having ordinary skill in the art would have been led to modify Chen’s radius to be at least 1.524 mm, as doing so advantageously would provide an alternate radius configuration that is suitable for enhancing the stability to the fixation device. Although Chen’s disclosure concerning the radius is tailored to the second curved section, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to apply this radius to the first curved section for similar advantages as the second curved section. The advantage of this modification 
Regarding claim 5, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the second curved section, when in an undeformed configuration, is defined by a radius of the second deformable pre-formed curvature within a range from 1.524 mm to about 2.032 mm. However, Chen teaches wherein the second curved section, when in an undeformed configuration, is defined by a radius of about 0.05 inches or 0.04 inches (sections 35-H or 75-HRp have curvature radiuses of 0.05 and 0.04 inches respectively, which can be further converted to 1.27 millimeters and 1.016 millimeters [0034, 0045, FIG. 3A, FIG. 6A]). The Examiner respectfully submits that Chen’s radiuses within the embodiments of figures 3A and 6A are close to Applicant’s claimed radius of 1.524 mm to about 2.032 mm, and therefore a prima facie case of obviousness exist. The Examiner further submits that a person having ordinary skill in the art would have been led to modify Chen’s radius to be at least 1.524 mm. The advantage of this modification may improve the device’s maneuverability or possibly allow for fixation to other various regions within the user’s body (see MPEP 2144.04). 
Regarding claim 6, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the third curved section, when in an undeformed configuration, is defined by a radius of the third deformable pre-formed curvature within a range from about 1.143 mm to about 1.397 mm. However, Chen teaches wherein the second curved section, when in an undeformed configuration, is defined by a radius of 0.05 inches (section 35-H has a curvature radiuses of 0.05 inches which can be further prima facie case of obviousness exist. Based on this overlap, the Examiner further submits that a person having ordinary skill in the art would have been led to modify Chen’s radius to range from 1.143 mm to about 1.397 mm, as doing so advantageously would provide an alternate radius configuration that is suitable for enhancing the stability of the fixation device. Although Chen’s disclosure concerning the radius is tailored to the second curved section, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to apply the teachings of the radius for the second curved section to the third curved section for similar advantages. The advantage of these modifications may improve the device’s maneuverability or possibly allow for fixation to other regions within the user’s body (see MPEP 2144.04 and 2141).  
Regarding claim 7, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the first straight section has a length within a range from about 0.889 mm to about 1.143 mm. However, Chen teaches wherein the first straight section has a length of 0.100 inches (the first straight section 35-P has a length of 0.100 + or - 0.005 inches which can be converted to about 2.5 mm [0033]). The Examiner respectfully submits that a person having ordinary skill in the art may have been led to modify or further optimize the length of Chen’s first straight section to range from about 0.889 mm to about 1.143 mm. The advantage of optimizing the range will allow the straight section to form an alternative enclosed angle with proximal section that is suitable for enhancing fixation. Furthermore, the advantage of optimizing the range may 
Regarding claim 8, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the second straight section has a length within a range from about 1.905 mm to about 3.175 mm. However, Chen teaches wherein the first straight section has a length of 0.100 inches (+ or - 0.005 inches) which falls within Applicant’s claimed range from about 1.905 mm to about 3.175 mm (the first straight section 35-P has a length of 0.100 + or - 0.005 inches which can be converted to about 2.4 mm when using the lowest value of 0.095 inches [0033]). Based on this overlap, the Examiner respectfully submits that a person having ordinary skill in the art would have been led to modify Chen’s straight section to have a length ranging from 1.905 mm to about 3.175 mm, as doing so advantageously would provide a length that is suitable for enhancing the stability to the fixation device. Though Chen’s disclosure concerning the length is tailored to the first straight section, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to apply the teachings of the length for the first straight section to the second straight section for similar advantages. The advantage of these modifications may improve the device’s maneuverability or possibly allow for fixation to other regions within the user’s body (see MPEP 2144.04 and 2141).  
Regarding claim 9, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the first straight section and the second straight section enclose an angle within a range from about 120 degrees to about 150 degrees. However, Chen teaches various sections or segments of the tine to enclose an angle 
Regarding claim 10, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the tip section has a length within a range from about 1.143 mm to about 1.397 mm. However, Chen teaches wherein the tip section a length of 0.062 inches (+ or - .0005 inches) which is close to Applicant’s claimed range from 1.143 to about 1.397 mm (the tip section 75-T has a length of 0.062 inches + or - 0.005 inches which can be converted to about 1.448 mm when using the lowest value of 0.057 inches [0045]). Based on the approaching range, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art would have been led to modify Chen’s tip section to have a length ranging from 1.143 mm to about 1.397 mm. The advantage of such modification may improve the device’s maneuverability or possibly allow for fixation to other regions within the user’s body (see MPEP 2144.04).
Regarding claim 11, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the third curved section, when un-deformed, orients the tip section to enclose with the second straight section an angle within a range from about prima facie case of obviousness exist. Based on the approaching range, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to modify Chen’s enclosed angle to range from 90 degrees to 120 degrees. The advantage of such modification may provide an increased level of maneuverability during insertion or possibly allow for fixation to various other regions within the user’s body (see MPEP 2144.04). 
Regarding claim 12, Chen teaches the fixation component of claim 1. Chen teaches wherein at least one of the first curve section comprises a tapered portion (tapering widths w1 and w2 along length of each tine 703 which comprises the curved portions [0046, FIG. 6A, FIG. 6D]). Chen does not explicitly teach the tapered portion to comprise a width of less than about 0.762 millimeters. However, Chen teaches the first curved portion located near the base 701 to have tapered width w1 of about .030 inches which can be converted to exactly 0.762 millimeters. Chen’s tapering width of 0.762 mm for the first curved is close to Applicant’s claimed range of less than 0.762 mm, and therefore a prima facie case of obviousness exist. Hence, the Examiner respectfully 
Regarding claim 14, Chen teaches the fixation component of claim 1, wherein the tapered portion comprises a distal portion having width of about 0.762 mm (see tapered width w1 which is located near the distal portion of the tine 703. The tapered width w1 is .030 inches which can be converted to 0.762 mm ([0046, FIG. 6D]). Chen does not explicitly teach wherein the tapered portion comprises a proximal portion having a width of about 0.762 mm and a medial portion having a width of about 0.635 mm. However, within the embodiment of figure 6D, Chen teaches a proximal portion having a width of 0.020 inches (0.020 inches can be converted to 0.508 mm [0046]) and a medial portion having a width of 0.018 inches (0.018 inches can be converted to 0.457 mm [0046]). The Examiner respectfully submits that Chen’s proximal and medial widths are close to Applicant’s proximal and medial widths. Hence, a prima facie case of obviousness exist. Based on the similar ranges, the Examiner respectfully submits that a person having ordinary skill in the art would have been lead to suggests modifying Chen’s proximal and medial portions to respectively comprise the widths of 0.762 mm and 0.635 mm. The advantage of this size modification may allow the tines to be easily loaded into the delivery tool 400 as shown within the embodiment of figure 4 (see MPEP 2144.04). 

a base defining a longitudinal axis of the fixation component (base 301 which defines a longitudinal axis 3 [FIG. 3A, 0032-0034]), wherein the base is fixedly attached to the IMD having a proximal end and a distal end aligned along the longitudinal axis (base 301 shows a proximal and distal end [FIG. 3A]); and
 a plurality of tines extending from the base and being spaced apart from one another (tines 303 [0042, FIG. 6A]), each tine of the plurality of tines comprising: 
a proximal portion (proximal portion of tine 303 is located in proximity to the base 301 [0033, FIG. 3A]) comprising:
 a proximal section fixedly attached to the base and extending in a first direction generally parallel to the longitudinal axis (proximal portion of tine 303 is located in proximity to the base 301 and extends in a first direction d1 which is parallel to axis 3 [0033, FIG. 3A]); and
 a first curved section extending from the proximal section laterally, outward from the longitudinal axis (the portions 33 of tines 303 have a first pre-formed curvature that extends from the proximal section laterally and outward from the longitudinal axis 3 [0033, FIG. 3A]), and wherein the curved section is configured to provide a deflection stiffness (Applicant defines on paragraph [0034] of the specification that the deflection stiffness is the resistance to force applied when the fixation component is engaged with the tissue at the target site. Similarly, Chen teaches a “sufficient” structural stiffness or resistance for the tines 303 to engage the tissue for the fixation of the device 20 at an implant site when deployed by the delivery tool 400 ([0032, 0043]); 

a second proximal section extending from the first curved section in a second direction oriented generally opposite the first direction (second proximal section 35-P of tine 303 [0033-0034, FIG. 3A]); 
a second curved section having a deformable pre-formed curve and extending from the second proximal section (second curved section 35-H which has a deformable pre-formed curvature and extends from the second proximal section 35-P of the tine 303 [0033-0034, FIG. 3A]); and 
a tip section extending from the second curved section toward the longitudinal axis and terminating in a free distal end (tip section 35-T which extends from the second curved section 35-H toward the longitudinal axis 3 and terminating in a free distal end 352 [0033-0034, FIG. 3A])
Chen does not explicitly teach wherein the deflection stiffness is less than about 0.6 Newtons (N). However the Examiner respectfully submits that a person having ordinary skill in the art may have found the deflection stiffness of less than 0.6 N as being “obvious to try”. Chen teaches that a decreased stiffness level of the tines will enhance the stability of fixation for the device ([0045]). Therefore, a person having ordinary skill in the art may have been led to attempt to decrease or modify the stiffness at a level lower than 0.6 N. The advantages of such modification may help determine a lower level of stiffness that is optimal for improving the stability of fixation for the device (see MPEP 2141).
Regarding claim 18, Chen teaches wherein the first curved section comprises a width of equal to or less than 0.635 millimeters (the entire tine 303 which comprises the 
Regarding claim 19, Chen teaches wherein at least a portion of a respective tine of the plurality of tines comprises a taper (tapering along the length of each tine 703 [0046]).
Regarding claim 20, Chen teaches wherein the portion of the respective tine comprises the second proximal section (the “entire length of the tine” is tapered [0046]).
Regarding claim 21, Chen teaches the fixation component of claim 19, wherein the tapered portion comprises a distal portion having width of about 0.762 mm (see tapered width w1 which is located near the distal portion of the tine 703. The tapered width w1 is .030 inches which can be converted to 0.762 mm ([0046, FIG. 6D]). Chen does not explicitly teach wherein the tapered portion comprises a proximal portion having a width of about 0.762 mm and a medial portion having a width of about 0.635 mm. However, within the embodiment of figure 6D, Chen teaches a proximal portion having a width of 0.020 inches (0.020 inches can be converted to 0.508 mm [0046]) and a medial portion having a width of 0.018 inches (0.018 inches can be converted to 0.457 mm [0046]). The Examiner respectfully submits that Chen’s proximal and medial widths are close to Applicant’s proximal and medial widths. Hence, a prima facie case of obviousness exist. Based on the similar ranges, the Examiner respectfully submits that a person having ordinary skill in the art would have been lead to suggests modifying Chen’s proximal and medial portions to respectively comprise the widths of 0.762 mm and 0.635 mm. The advantage of this size modification may allow the tines to be easily 
Regarding claim 22, Chen teaches wherein the taper comprises a change in a width of the tine of at least about 0.127 mm (the tapered width w1 has a width of 0.30 inches which can be converted to 0.762 mm, meanwhile the tapered width w2 has a width of 0.016 inches which can be converted to 0.406 mm [FIG. 6D, 0046]. The change in width from w1 to w2 is about 0.356 mm which is greater than 0.127 mm [FIG. 6D]).
Regarding claim 23, Chen teaches the fixation component of claim 17. Chen does not explicitly teach wherein the first curved section is defined by a single radius, the radius being between about 1.524 mm and about 2.032 mm. However, Chen teaches wherein the second curved section is defined by a radius of about 0.05 or 0.04 inches (sections 35-H or 75-HRp have curvature radiuses of 0.05 and 0.04 inches respectively, which can be further converted to 1.27 millimeters and 1.016 millimeters [0034, 0045, FIG. 3A, FIG. 6A]). The Examiner respectfully submits that Chen’s radiuses within the embodiments of figures 3A and 6A are close to Applicant’s claimed radius of 1.524 mm to about 2.032 mm, and therefore a prima facie case of obviousness exist. Based on the approaching range, the Examiner further submits that a person having ordinary skill in the art would have been led to modify Chen’s radius to be at least 1.524 mm, as doing so advantageously would provide an alternative radius suitable for enhancing the stability of the fixation device. Although Chen’s disclosure concerning the radius is tailored to the second curved section, the Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to apply this radius to the first curved section for similar advantages as the second curved 
Regarding claim 24, Chen teaches wherein the first curved section comprises a first deformable pre-formed curved section and a second deformable pre-formed curved section (Chen teaches a first curved section comprising a first deformable pre-formed curved section 73 and a second deformable pre-formed curved section 75 within the embodiment of figure 6A [0043]).
Regarding claim 25, Chen teaches wherein the first curved section further comprises a straight section extending between the first deformable pre-formed curved section and the second deformable pre-formed curved section (see the straight section 75-P which extends between the first pre-formed curved section 73 and the second pre-formed curved section 75-HRp [FIG. 6A, 0043-0045]).
Regarding claim 26, Chen teaches wherein the deflection stiffness of the first curved section is defined by a first radius of the first deformable pre-formed curvature when in an undeformed configuration, a second radius of the second deformable pre-formed curvature when in an undeformed configuration, and a length of the straight section extending therebetween (Chen teaches “the proximal radii 75-HRp, the distal radii 75-HRd, and the straight length 75-HS that extends therebetween” [0044]. Chen also teaches that the “double radius configuration of the hook sections 75-H” formulate the sufficient stiffness level that improves the stability of fixation [0045]. As explained above in claim 17, Chen’s “stiffness” is used in a similar manner as Applicant’s “deflection stiffness”, and therefore is considered to be the same).

Chen does not explicitly teach wherein the deflection stiffness is less than about 0.6 Newtons (N). However the Examiner respectfully submits that a person having ordinary skill in the art may have found the deflection stiffness of less than 0.6 N as being “obvious to try”. Chen teaches that a decreased stiffness level of the tines will enhance the stability of fixation for the device ([0045]). Therefore, a person having ordinary skill in the art may have been led to attempt to decrease or modify the stiffness at a level lower than 0.6 N. The advantages of such modification may help determine a lower level of stiffness that is optimal for improving the stability of fixation for the device (see MPEP 2141).
Regarding claim 31, Chen teaches the medical device system of claim 30, wherein the proximal portion is configured to have a deflection stiffness (Applicant defines on paragraph [0034] of the specification that the deflection stiffness is the resistance to force applied when the fixation component is engaged with the tissue at the target site. Similarly, Chen teaches a “sufficient” structural stiffness or resistance for the tines 303 to engage the tissue for the fixation of the device 20 at an implant site when deployed by the delivery tool 400 ([0032, 0043]). 
.

9. 	Claims 3, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Swanick et al. (US 2013/0331940 A1).
Regarding claims 3, 29, and 32, Chen teaches the fixation component of claim 1, the IMD of claim 27, and the medical device system of claim 30. Chen does not explicitly teach wherein the proximal portion is configured to have a deployment stiffness of more than about 0.6 N.
The prior art by Swanick is analogous to Chen, as they both medical devices that utilize methods of deployment to be inserted, guided, and affixed to a target site within the user ([0037-0038]). 
Swanick does not explicitly teach wherein the proximal portion is configured to have a deployment stiffness of more than about 0.6 N. However, Swanick teaches wherein the proximal portion is configured to have a deployment stiffness of 0.05 N/m to about 0.87 N/m (0.05 N/m and 0.87 N/m can be converted respectively to 0.05 N and prima facie case of obviousness exist. Based on this overlap, the Examiner respectfully submits that a person having ordinary skill in the art would have been led to modify Swanick’s stiffness to range from 0.6 N to 0.87 N. The advantage of such modification will provide the sufficient amount of stiffness or rigidness that is needed, while still providing a level of flexibility for navigating through passageways to a target site within the body. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Chen’s proximal portion with a deployment stiffness range of 0.6 N - 0.87 N, as suggested by Swanick. The advantage of such modification will provide a sufficient level of rigidity that still allows the device to have flexibility for maneuvering inside the body.  

10. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Grubac et al. (US 2016/0059002 A1). 
Regarding claim 16, Chen teaches the fixation component of claim 1. Chen does not explicitly teach wherein the tapered portion comprises a cutout, and wherein the width comprises a width of the tine less a widest portion of the cutout.
The prior art by Grubac is analogous to Chen, as they both teach implantable fixation devices ([abstract]). 
Grubac teaches wherein the tapered portion comprises a cutout (the tapered portion has cutouts 291 [0023, 0031, FIG. 2F]). 

The Examiner respectfully submits that, as Grubac teaches the use of a tine (the tine is referred to as fingers 1230 [0021, FIG. 2D]) including a tapered portion and a cutout, configuring the width of the tine to be less than the widest portion of the cutout would be a matter of changing the size or proportions of the known elements, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Chen’s tapered portion with a cutout, as taught by Grubac. The advantage of such modification will help prevent penetration within the tissue at the implant site (see paragraph [0005] within the prior art by Grubac). 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792